Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made FINAL.

DETAILED ACTION
This Office Action is in response to the amendment filed 8/26/2022 for application 16/629,298.
Claims 1-5, 7, 8, 10, and 12 have been examined and are pending.  Claims 6, 9, and 11 have been canceled.  Claims 1-5, 7, 8, and 10 have been amended.  Claim 12 has been added.  Claim 1 is an independent claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicants’ arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 8/26/2022, with respect to the rejections of claims 1-5, 7, 8, 10, and 12 have been fully considered but are not persuasive.
Applicant comments as follows:  Double patenting rejection.  Applicant would respectfully ask the Examiner to hold the double patenting rejection in abeyance as the claims in this application may be further amended, Applicant will file a terminal disclaimer if the double patenting issue remains as the only issue when the application is determined to be in condition for allowance. 
Examiner respectfully maintains the provisional double patenting rejections.
Applicant argues as follows:  Rejection under 35 USC 101.  Claim 1 is clarified to recite that "an operation subject of a process approval in a workflow is a role, the role is an independent object in the management system which is not a group or class, one role is configured to be related to a user only during the same period, and the user is related to the one role or more roles, the user is configured to determine an approval task in the approval process through a related role, and to perform an approval operation with one or more permissions of the related role." As can be seen, that the proposed invention is not simply related to organizing human activity, the invention proposes a new configuration and definition of the "role" object in the computer system, contrary to what a traditional "role" object would operate. The configuration of such a new role object in a management system is a technical means being adopted to resolve one or more technical problems existed in the conventional art, rather than an abstract idea, or purely a method of organizing human activity. This method is to a large extent directed to a method operated with a specific design or configuration of a computer management system. It is noted that the claimed invention greatly improves over the current technologies.  It is respectfully summited that even assuming that claim 1 was reciting an abstract idea, it has been integrated into a practical application.  Further, as noted above and as will be discussed below over the cited art, the claimed invention, with the technical means defined in a system which leads such a system to run as a new, specially programmed system, provides an improvement over an existing technology and should be eligible subject matter. Elfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336-37, 118 USPQ2d 1684, 1689-90 (Fed. Cir. 2016). It is respectfully submitted that all claims should be eligible under 35 USC 101. 
Examiner respectfully disagrees and maintains the rejection of the claims under 35 USC 101.  Regarding claim 1, Claim 1 is directed to the abstract idea of organizing human activity by setting up steps to get approval based on a form without significantly more by reciting the limitations “determining a base field for each approval form…creating an approval process … selecting an approval form corresponding to the approval process… selecting a base field for the approval process… and setting a field value set of the selected base field…determining an approval process,” “perform an approval operation.”  The aforementioned steps are “mental processes” as broadly interpreted said steps could be performed in the human mind and/or with pen and paper. Therefore, the claim recites an abstract idea.   The claim does not recite any additional steps that could be considered as ‘applying the abstract idea into a practical application.’ It’s noted that the claim recites the steps of ‘approving the approval form’ and ‘configured to determine an approval task.’ However, the aforementioned steps also could be considered as ‘mental processes.’ Therefore, the claim fails to integrate the abstract idea into a practical application. It’s noted that the claims recite additional elements (i.e., automatically relating an approval process according to an approval form) are recited at a high-level of generality (i.e., automatically finding/ approving etc.,) such that it amounts no more than mere instructions to apply the exception using a generic computer component. It’s noted that the claim recites the limitation “determining an approval process” and “perform and approval operation;” However, the aforementioned steps could be considered as mental process because they can be performed in the human mind.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application nor significantly more. Therefore, claim 1 is directed to non-statutory subject matter.
Applicant argues as follows:  Claim Rejections under 35 U.S.C. . 103 Applicant respectfully submits that none of the above references discloses the technical solution sought for protection in claim 1.  The Examiner refers to "user-mode client context" in paragraph 0260 and Fig. 5 of Garg as reading on the "base filed" of an approval form.  Applicant respectfully disagrees with the Examiner's position. In paragraph 0260 and 0261, Garg discloses that "[0260] [a]t block 506, authorization interface 106 determines whether or not there is an existing user-mode client context that represents the user. . . . If there is not an existing user-mode client context associated with the user (the "No" branch from block 506), then the method continues at block 508," and "[0261] [a]t block 508, authorization interface 106 creates a user-mode client context that represents the user, and stores the client context in a memory area that is private to the application. A user- mode client context is a data structure that contains a list of entities that are associated with the user." As disclosed, "user-mode client context is a data structure that contains a list of entities that are associated with the user," it is apparent that the user-mode client context is not base filed information for an approval form itself.  Paragraph 0009 of Holmes, referred by the Examiner, discloses that "[s]uch a system allows methods that are common to multiple approval processes to be provided by a transaction model. It also enables the data handling method used in a particular approval process to be set using the configuration parameters. In this case, a "transaction" may be seen as an operation during an approval process, for example a request for approval of a change in data; a "transaction model" may be seen as the hardware and/or software components that implement a "transaction", for example, one or more Java classes; an "approval process" may be seen as the context in which the request for approval is made, for example, a media or car rental process; and an "approval operation" may be seen as the operation in which a user approves or declines a request." It is noted that the "context" mentioned here also does not seem to read on the "based filed" of an approval form. 
Examiner respectfully notes, that because of Applicant’s amendment, claim 1 is now rejected by Garg in view of Holmes and Mohanty.  Regarding claim 1, Garg discloses, in FIG. 5, a method for setting an approval process for approval based on a  base field of an approval form in a computer management system, comprising;  in paragraph 0260, determining a base field for the approval form, comprising: determining a base field for each approval form that needs workflow approval, or determining a base field for each approval form for which workflow approval needs to be executed according to the base field, wherein only one base field  is configured to be determined for one approval form during a same period; in FIG. 5, creating an approval process, comprising; in FIG. 5, step 510l, selecting an a approval form corresponding to the approval process, wherein one approval form is configured to correspond to one or more approval processes; in FIG. 5, steps 506/508, selecting the  base field for the approval process, wherein one base field  is configured to be be selected by one or more approval processes, and the base field comprises a submission role, or a role-nature field in a corresponding form, or a department-nature field in the corresponding approval form; in paragraphs 0258 and 0260, setting a field value set of the selected  base field for the approval process, wherein ach field value is configured to  exist only in a field value set of one approval process under the base field; in paragraph 0260, automatically relating an approval process according to an approval form, comprising; in paragraph 0260, finding, by a system, a determined base field in the approval form. Holmes discloses, in paragraph 0009, in a case that a corresponding approval process can be found based on the base field in the approval form, determining, according to a field value of the base field in the approval form, an approval process wherein the field value set of which the filed value belongs to, and approving the approval form using the determined approval process.  Mohanty discloses, in paragraphs 0105, 0115, and 0127, wherein an operation subject of a process approval in a workflow is a role, the role is an independent object in the management system which is not a group or class, one role is configured to be related to a user only during the same period, and the user is related to the one role or more roles, the user is configured to determine an approval task in the approval process through a related role, and to perform an approval operation with one or more permissions of the related role.
Applicant argues as follows: Re: Janssen.  As noted above, features of claims 6 and 9 are added into claim 1.  Claim 1 now recites, among other features, that "an operation subject of a process approval in a workflow is a role, the role is an independent object in the management system which is not a group or class, one role is configured to be related to a user only during the same period, and the user is related to the one role or more roles, the user is configured to determine an approval task in the approval process through a related role, and to perform an approval operation with one or more permissions of the related role." The Examiner further refers to Janssen (US 20100324953) while rejecting Claims 6 and  9. Applicant respectfully disagrees with the Examiner's positions. 
Examiner respectfully notes that because of Applicant’s amendment of the claims, Janssen is no longer cited in rejecting the claims and independent claim 1 is rejected by the combination of Garg, Holmes, and Mohanty.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 8, 10, and 12  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent Application Serial No. 16/609,444 in view of Holmes   
Claims 1 and 7 of U.S. Patent Application Serial No. 16/609,444 do not explicitly disclose approval form; selecting an a approval form corresponding to the approval process, wherein one approval form is configured to correspond to one or more approval processes; selecting the  base field for the approval process, wherein one base field  is configured to be be selected by one or more approval processes, and the base field comprises a submission role, or a role-nature field in a corresponding form, or a department-nature field in the corresponding approval form; automatically relating an approval process according to an approval form, comprising.
However, in an analogous art, Garg discloses an approval form.
selecting an a approval form corresponding to the approval process, wherein one approval form is configured to correspond to one or more approval processes; (Garg, FIG. 5 approval form/ user application request 502 is selected, approval process/ accesscheck 510);
selecting the  base field for the approval process, wherein one base field  is configured to be be selected by one or more approval processes, and the base field comprises a submission role, or a role-nature field in a corresponding form, or a department-nature field in the corresponding approval form (Garg, FIG. 5, basis field/ client context is selected 506 / 508);
setting a field value set of the selected  base field for the approval process, wherein each field value is configured to  exist only in a field value set of one approval process under the base field (Garg, paragraph 0258, user request received; paragraph 0260, client context / basis field checked for application request for block 502);
automatically relating an approval process according to an approval form, comprising (Garg, paragraph 0260, determining existing user-mode client context/ basis field 506).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Garg with the system/method of Claims 1 and 7 of U.S. Patent Application Serial No. 16/609,444  to include approval form; selecting an a approval form corresponding to the approval process, wherein one approval form is configured to correspond to one or more approval processes; selecting the  base field for the approval process, wherein one base field  is configured to be be selected by one or more approval processes, and the base field comprises a submission role, or a role-nature field in a corresponding form, or a department-nature field in the corresponding approval form; automatically relating an approval process according to an approval form, comprising.

One would have been motivated to provide users with the benefits of role based authorization (Garg: paragraph 0001).

Instant Application 16/629,298
U.S. Patent Application Serial No. 16/609,444
1.  (Currently amended) A method for setting an approval process for approval based on a  base field of an approval form in a computer management system, comprising














determining a base field for the approval form, comprising: determining a base field for each approval form that needs workflow approval, or determining a base field for each approval form for which workflow approval needs to be executed according to the base field, wherein only one base field  is configured to be determined for one approval form during a same period; 

creating an approval process, comprising : 

selecting an a approval form corresponding to the approval process, wherein one approval form is configured to correspond to one or more approval processes; 

selecting the  base field for the approval process, wherein one base field  is configured to be be selected by one or more approval processes, and the base field comprises a submission role, or a role-nature field in a corresponding form, or a department-nature field in the corresponding approval form; and 

setting a field value set of the selected  base field for the approval process, wherein each field value is configured to  exist only in a field value set of one approval process under the base field; 

automatically relating an approval process according to an approval form, comprising:   
finding, by a system, a determined base field in the approval form; 
in a case that a corresponding approval process can be found based on the base field in the approval form, determining, according to a field value of the base field in the approval form, an approval process wherein the field value set of which the filed value belongs to, and approving the approval form using the determined approval process, 

wherein an operation subject of a process approval in a workflow is a role, the role is an independent object in the management system which is not a group or class, one role is configured to be related to a user only during the same period, and the user is related to the one role or more roles, the user is configured to determine an approval task in the approval process through a related role, and to perform an approval operation with one or more permissions of the related role.
1. A workflow control method based on a one-to-one correspondence between roles and users, comprising the following steps: S1: building a three-layer structure model of user-role-permission that comprises: a role layer, wherein an operation subject of process approval in a workflow is a role, each role is an independent individual rather than a group or class, one role can only be related to a unique user during the same period, and one user is related to one or more roles, a permission layer comprising a permission required to be used in the execution of the workflow, wherein the permission is directly granted to a role, and a user layer, 
wherein a user determines an approval task in the workflow through a related role, and performs an approval operation with the permission of the related role; S2: using the three-layer structure model to control the workflow, 
wherein one approval process comprises: one start node initiating or requesting or submitting the workflow, 
at least one approval node selecting an approval role, and authorizing the approval role; and one end node, to which the approval process comes and then is ended; and S3: 

determining, according to a user's related role, an approval task to be processed, and 









performing an approval operation with the permission of the related role.

7. The workflow control method based on a one-to-one correspondence between roles and users according to claim 1, wherein step S1 comprises the following sub-steps: S101: creating a role, wherein each role is an independent individual rather than a group or class; S102: authorizing roles created in step S101 respectively; and S103: relating a user to a role, wherein one role can only be related to a unique user during the same period, and one user is related to one or more roles, wherein, step S101 is preceded, but step S102 and step S103 have no sequential relationship.




Claims 1-5, 7, 8, 10, and 12  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent Application Serial No. 16/635,137 in view of Holmes   
Claims 1 and 3 of U.S. Patent Application Serial No. 16/635,137 do  not explicitly disclose do not explicitly disclose approval form; selecting an a approval form corresponding to the approval process, wherein one approval form is configured to correspond to one or more approval processes; selecting the  base field for the approval process, wherein one base field  is configured to be be selected by one or more approval processes, and the base field comprises a submission role, or a role-nature field in a corresponding form, or a department-nature field in the corresponding approval form; automatically relating an approval process according to an approval form, comprising.
However, in an analogous art, Garg discloses an approval form.
selecting an a approval form corresponding to the approval process, wherein one approval form is configured to correspond to one or more approval processes; (Garg, FIG. 5 approval form/ user application request 502 is selected, approval process/ accesscheck 510);
selecting the  base field for the approval process, wherein one base field  is configured to be be selected by one or more approval processes, and the base field comprises a submission role, or a role-nature field in a corresponding form, or a department-nature field in the corresponding approval form (Garg, FIG. 5, basis field/ client context is selected 506 / 508);
setting a field value set of the selected  base field for the approval process, wherein each field value is configured to  exist only in a field value set of one approval process under the base field (Garg, paragraph 0258, user request received; paragraph 0260, client context / basis field checked for application request for block 502);
automatically relating an approval process according to an approval form, comprising (Garg, paragraph 0260, determining existing user-mode client context/ basis field 506).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Garg with the system/method of Claims 1 and 3 of U.S. Patent Application Serial No. 16/635,137  to include. approval form; selecting an a approval form corresponding to the approval process, wherein one approval form is configured to correspond to one or more approval processes; selecting the  base field for the approval process, wherein one base field  is configured to be be selected by one or more approval processes, and the base field comprises a submission role, or a role-nature field in a corresponding form, or a department-nature field in the corresponding approval form; automatically relating an approval process according to an approval form, comprising.

One would have been motivated to provide users with the benefits of role based authorization (Garg: paragraph 0001).

Instant Application 16/629,298
U.S. Patent Application Serial No. 16/635,137
1.  (Currently amended) A method for setting an approval process for approval based on a  base field of an approval form in a computer management system, comprising

determining a base field for the approval form, comprising: determining a base field for each approval form that needs workflow approval, or determining a base field for each approval form for which workflow approval needs to be executed according to the base field, wherein only one base field  is configured to be determined for one approval form during a same period; 

creating an approval process, comprising : 

selecting an a approval form corresponding to the approval process, wherein one approval form is configured to correspond to one or more approval processes; 

selecting the  base field for the approval process, wherein one base field  is configured to be be selected by one or more approval processes, and the base field comprises a submission role, or a role-nature field in a corresponding form, or a department-nature field in the corresponding approval form; and 

setting a field value set of the selected  base field for the approval process, wherein each field value is configured to  exist only in a field value set of one approval process under the base field; 

automatically relating an approval process according to an approval form, comprising:   

finding, by a system, a determined base field in the approval form; 

in a case that a corresponding approval process can be found based on the base field in the approval form, determining, according to a field value of the base field in the approval form, an approval process wherein the field value set of which the filed value belongs to, and approving the approval form using the determined approval process, 

wherein an operation subject of a process approval in a workflow is a role, the role is an independent object in the management system which is not a group or class, one role is configured to be related to a user only during the same period, and the user is related to the one role or more roles, the user is configured to determine an approval task in the approval process through a related role, and 

to perform an approval operation with one or more permissions of the related role.
1. A method for authorizing an approval process for a user, comprising: 
selecting a user in a system; 

displaying all approval processes in the system, and displaying current usage permission states of the selected user with respect to the approval processes; and 















authorizing a usage permission of the approval process to the selected user.
2. The method for authorizing an approval process for a user according to claim 1, wherein if two or more approval processes belong to the same form, only the usage permission of one approval process can be authorized to one user.
3. The method for authorizing an approval process for a user according to claim 1, wherein said user comprises one or more types of a role, a user, an employee, and a group/class, said role is an independent individual not a group/class, and during the same period, one role can only be related to a unique user, while one user is related to one or more roles; and the user obtains permissions of the related role.




Claims 1-5, 7, 8, 10, and 12  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent Application Serial No. 16/614,329 in view of Holmes   
Claims 1 and 4 of U.S. Patent Application Serial No. 16/614,329  do not explicitly disclose approval form.
However, in an analogous art, Garg discloses an approval form.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Garg with the system/method of Claims 1 and 4 of U.S. Patent Application Serial No. 16/614,329  to include.an approval form (Garg, FIG. 5 approval form/ user application request 502 submitted).

One would have been motivated to provide users with the benefits of role based authorization (Garg: paragraph 0001).

Instant Application 16/629,298
U.S. Patent Application Serial No. 16/614,329
1.  (Currently amended) A method for setting an approval process for approval based on a  base field of an approval form in a computer management system, comprising

determining a base field for the approval form, comprising: determining a base field for each approval form that needs workflow approval, or determining a base field for each approval form for which workflow approval needs to be executed according to the base field, wherein only one base field  is configured to be determined for one approval form during a same period; 

creating an approval process, comprising : 

selecting an a approval form corresponding to the approval process, wherein one approval form is configured to correspond to one or more approval processes; 


selecting the  base field for the approval process, wherein one base field  is configured to be be selected by one or more approval processes, and the base field comprises a submission role, or a role-nature field in a corresponding form, or a department-nature field in the corresponding approval form; and 

setting a field value set of the selected  base field for the approval process, wherein each field value is configured to  exist only in a field value set of one approval process under the base field; 

automatically relating an approval process according to an approval form, comprising:   


























finding, by a system, a determined base field in the approval form; 

in a case that a corresponding approval process can be found based on the base field in the approval form, determining, according to a field value of the base field in the approval form, an approval process wherein the field value set of which the filed value belongs to, and approving the approval form using the determined approval process, 



















wherein an operation subject of a process approval in a workflow is a role, the role is an independent object in the management system which is not a group or class, one role is configured to be related to a user only during the same period, and the user is related to the one role or more roles, the user is configured to determine an approval task in the approval process through a related role, and to perform an approval operation with one or more permissions of the related role.
1. A method for setting approval roles at workflow approval nodes based on form fields, comprising a step of setting a system organization structure and a step of setting an approval role according to a department level: wherein the step of setting the system organization structure comprises the following sub-steps: SS1: creating departments and roles comprised in the system organization structure; and SS2: setting a hierarchical relationship among the departments, and setting a department supervisor role in each department; the step of setting the approval role according to the department level comprises: SSS1: selecting a level-based method for setting an approval role; SSS2: 

selecting one of a role attribute field, a department attribute field, or a submission role of an approval process in a form corresponding to the approval process as a level subject; and SSS3: 
filling in a specific level value n, n being a positive integer greater than or equal to 0: (1) selecting the role attribute field in the form corresponding to the approval process as the level subject, and determining a level by using a role corresponding to the field as a judgment criterion: {circle around (1)} when n=0, the role corresponding to the field serves as an approval role of the approval node; {circle around (2)} when n=1, a department supervisor role in a department to which the role corresponding to the field belongs serves as the approval role of the approval node; and if the role corresponding to the field is the department supervisor role in the department to which it belongs, a department supervisor role in a department that is one level higher than the department to which the role corresponding to the field belongs serves as the approval role of the approval node; {circle around (3)} when n=2, the department supervisor role in the department that is one level higher than the department to which the role corresponding to the field belongs serves as the approval role of the approval node; {circle around (4)} when n=3, a department supervisor role in a department that is two levels higher than the department to which the role corresponding to the field belongs serves as the approval role of the approval node; {circle around (5)} when n=4, a department supervisor role in a department that is three levels higher than the department to which the role corresponding to the field belongs serves as the approval role of the approval node; {circle around (6)} the rest is done by that analogy; and {circle around (7)} when setting of the department level exceeds a top-level department in the system organization structure, a department supervisor role in the top-level department serves as the approval role of the approval node; 
(2) selecting the department attribute field in the form corresponding to the approval process as the level subject, and 
determining a level by using a department corresponding to the field as a judgment criterion: {circle around (1)} when n=0, a department supervisor role in the department corresponding to the field serves as an approval role of the approval node; {circle around (2)} when n=1, a department supervisor role in a department that is one level higher than the department corresponding to the field serves as the approval role of the approval node; {circle around (3)} when n=2, a department supervisor role in a department that is two levels higher than the department corresponding to the field serves as the approval role of the approval node; {circle around (4)} when n=3, a department supervisor role in a department that is three levels higher than the department corresponding to the field serves as the approval role of the approval node; {circle around (5)} the rest is done by that analogy; and {circle around (6)} when setting of the department level exceeds a top-level department in the system organization structure, a department supervisor role in the top-level department serves as the approval role of the approval node; (3) selecting the submission role of the approval process as the level subject, and determining a level by using the submission role as a judgment criterion: {circle around (1)} when n=0, 
the submission role of the workflow approval process serves as an approval role of the approval node; {circle around (2)} when n=1, a department supervisor role in a department to which the submission role of the workflow approval process belongs serves as the approval role of the approval node; and if the submission role is the department supervisor role in the department to which it belongs, a department supervisor role in a department that is one level higher than the department to which the submission role belongs serves as the approval role of the approval node; {circle around (3)} when n=2, the department supervisor role in the department that is one level higher than the department to which the submission role of the workflow approval process belongs serves as the approval role of the approval node; {circle around (4)} when n=3, a department supervisor role in a department that is two levels higher than the department to which the submission role of the workflow approval process belongs serves as the approval role of the approval node; {circle around (5)} when n=4, a department supervisor role in a department that is three levels higher than the department to which the submission role of the workflow approval process belongs serves as the approval role of the approval node; {circle around (6)} the rest is done by that analogy; and {circle around (7)} when setting of the department level exceeds a top-level department in the system organization structure, a department supervisor role in the top-level department serves as the approval role of the approval node.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 8, 10, and 12  are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter as being directed to an abstract idea without being integrated into a practical application or significantly more.
Regarding claim 1, Claim 1 is directed to the abstract idea of organizing human activity by setting up steps to get approval based on a form without significantly more by reciting the limitations “determining a base field for each approval form…creating an approval process … selecting an approval form corresponding to the approval process… selecting a base field for the approval process… and setting a field value set of the selected base field…determining an approval process,” “perform an approval operation.”  The aforementioned steps are “mental processes” as broadly interpreted said steps could be performed in the human mind and/or with pen and paper. Therefore, the claim recites an abstract idea. 
The claim does not recite any additional steps that could be considered as ‘applying the abstract idea into a practical application.’ It’s noted that the claim recites the steps of ‘approving the approval form’ and ‘configured to determine an approval task.’ However, the aforementioned steps also could be considered as ‘mental processes.’ Therefore, the claim fails to integrate the abstract idea into a practical application. 
Also, the claim does not recite any additional elements that could be considered as significantly more. It’s noted that the claims recite additional elements (i.e., automatically relating an approval process according to an approval form).  However, said additional elements are recited at a high-level of generality (i.e., automatically finding/ approving etc.,) such that it amounts no more than mere instructions to apply the exception using a generic computer component. It’s noted that the claim recites the limitation “determining an approval process” and “perform an approval operation;” However, the aforementioned steps could be considered as mental process because determining an approval process and perform an approval operation can be performed in the human mind.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application nor significantly more. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer finding and approving functions routinely used in information technology field as evidenced by Shvarts (US20140365350).  Shvarts (US20140365350) discloses, in paragraph 0028, “Conventional processes for obtaining credit can be inefficient. For example, conventional processes for obtaining credit can be unnecessarily time consuming, as consumers may have to fill out a credit application and submit the application for approval before potentially receiving an approved financial offer or learning that they have not been approved for credit. Conventional processes for obtaining credit also can reduce the use of credit from a financial services provider by creditworthy consumers, as creditworthy consumers may not realize some credit opportunities available to them or may use other available financial resources (e.g., money from bank account, credit card from another financial services provider, etc.) to facilitate making purchases of products or services instead of using the financial services provider.” Generic computer components (“automatically”) recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a generic computerized system.  Therefore, the claim is directed to non-statutory subject matter.
Therefore, claim 1 is directed to non-statutory subject matter.
Regarding claims 2-5, 7, 8, 10, and 12, these claims inherit the deficiencies from the parent claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed  October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008, and Mohanty (US20080147610), filed December 15, 2006.
Regarding claim 1, Garg discloses a method for setting an approval process for approval based on a  base field of an approval form in a computer management system, comprising (Garg, FIG. 5 approval form/ user application request 502 submitted);
determining a base field for the approval form, comprising: determining a base field for each approval form that needs workflow approval, or determining a base field for each approval form for which workflow approval needs to be executed according to the base field, wherein only one base field  is configured to be determined for one approval form during a same period (Garg, paragraph 0260, determining existing user-mode client context/ basis field 506);
creating an approval process, comprising (Garg, FIG. 5 approval form/ user application request 502 is selected, approval process/ accesscheck 510));
selecting an a approval form corresponding to the approval process, wherein one approval form is configured to correspond to one or more approval processes; (Garg, FIG. 5 approval form/ user application request 502 is selected, approval process/ accesscheck 510);
selecting the  base field for the approval process, wherein one base field  is configured to be be selected by one or more approval processes, and the base field comprises a submission role, or a role-nature field in a corresponding form, or a department-nature field in the corresponding approval form (Garg, FIG. 5, basis field/ client context is selected 506 / 508);
setting a field value set of the selected  base field for the approval process, wherein each field value is configured to  exist only in a field value set of one approval process under the base field (Garg, paragraph 0258, user request received; paragraph 0260, client context / basis field checked for application request for block 502);
automatically relating an approval process according to an approval form, comprising (Garg, paragraph 0260, determining existing user-mode client context/ basis field 506);
finding, by a system, a determined base field in the approval form (Garg, paragraph 0260, determining existing user-mode client context/ basis field 506).
Garg discloses an approval form but does not explicitly disclose in a case that a corresponding approval process can be found based on the base field in the approval form, determining, according to a field value of the base field in the approval form, an approval process wherein the field value set of which the filed value belongs to, and approving the approval form using the determined approval process.
However, in an analogous art, Holmes discloses in a case that a corresponding approval process can be found based on the base field in the approval form, determining, according to a field value of the base field in the approval form, an approval process wherein the field value set of which the filed value belongs to, and approving the approval form using the determined approval process (Holmes, paragraph 0009, approval process for a request; context/ basis field in which a request is approved or declined).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Holmes with the system/method of Garg to include in a case that a corresponding approval process can be found based on the base field in the approval form, determining, according to a field value of the base field in the approval form, an approval process wherein the field value set of which the filed value belongs to, and approving the approval form using the determined approval process.  One would have been motivated to provide users with the benefits of handling transactions common to multiple approval processes (Holmes: paragraph 0009).
Garg and Holmes do not explicitly disclose wherein an operation subject of a process approval in a workflow is a role, the role is an independent object in the management system which is not a group or class, one role is configured to be related to a user only during the same period, and the user is related to the one role or more roles, the user is configured to determine an approval task in the approval process through a related role, and to perform an approval operation with one or more permissions of the related role.
However, in an analogous art, Mohanty discloses wherein an operation subject of a process approval in a workflow is a role, the role is an independent object in the management system which is not a group or class, one role is configured to be related to a user only during the same period, and the user is related to the one role or more roles, the user is configured to determine an approval task in the approval process through a related role, and to perform an approval operation with one or more permissions of the related role (Mohanty, paragraph 0105, task, approver, related processes to user, paragraph 0115, planned expiration of role, paragraph 0127, workflow, roles, user).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mohanty with the system/method of Garg and Holmes to include in a case that a corresponding approval process can be found based on the base field in the approval form, determining, according to a field value of the base field in the approval form, an approval process wherein the field value set of which the filed value belongs to, and approving the approval form using the determined approval process. One would have been motivated to provide users with the benefits of detecting a procedural deficiency across the plurality of business applications (Mohanty: abstract).
Regarding claim 12, Garg, Holmes, and Mohanty disclose the method according to claim 1.  Garg, Holmes, and Mohanty disclose wherein in a case that a corresponding approval process can be found based on the base field in the approval form, finding all approval processes corresponding to the base field (Holmes, paragraph 0057, generic functionality applicable to all approval processes; paragraph 0048, approval process and field; paragraph 0009, context in which request for approval is made).  The motivation is the same as that of the claim from which this claim depends.

Claim 2 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed  October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008, and Mohanty (US20080147610), filed December 15, 2006, and further in view of Cai (CN103577411), filed July 20, 2012.
Regarding claim 2, Garg, Holmes, and Mohanty make obvious the method according to claim 1.
Garg, Holmes, and Mohanty do not explicitly disclose wherein if-when the selected base field is the submission role or the role-nature field in the corresponding form, all the field values in the field value set are roles; and if-when the selected base field is the department-nature field in the corresponding form, all the field values in the field value set are departments.
However, in an analogous art, Cai discloses wherein if-when the selected base field is the submission role or the role-nature field in the corresponding form, all the field values in the field value set are roles; and if-when the selected base field is the department-nature field in the corresponding form, all the field values in the field value set are departments (Cai, FIG. 2 and paragraph 0016, approval process management system; paragraph 0018, department; paragraph 0019, form approval process, user request includes department field)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cai with the system/method of Garg, Holmes, and Mohanty to include wherein if-when the selected base field is the submission role or the role-nature field in the corresponding form, all the field values in the field value set are roles; and if-when the selected base field is the department-nature field in the corresponding form, all the field values in the field value set are departments.  One would have been motivated to provide users with the benefits of rationally distributing and managing various for approval process (Cai: paragraph 0004).
Claim 3 is rejected 3under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed  October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008, and Mohanty (US20080147610), filed December 15, 2006, and further in view of Wang (US20130124568), filed December 3, 2012.
Regarding claim 3, Garg, Holmes, and Mohanty disclose the method according to claim 1.
Garg, Holmes, and Mohanty do not explicitly disclose wherein the field value set is configured to comprise a null field value, and an approval process corresponding to a form in which the field value of the selected base field is null is configured to be set when one or more approval processes are created, when content of the base field in the approval form submitted by the user is null, the approval process corresponding to the form in which the field value of the selected base field is null is used for approval.
However, in an analogous art, Wang discloses wherein the field value set is configured to comprise a null field value, and an approval process corresponding to a form in which the field value of the selected base field is null is configured to be set when one or more approval processes are created, when content of the base field in the approval form submitted by the user is null, the approval process corresponding to the form in which the field value of the selected base field is null is used for approval (Wang, paragraph 0162, role has null value).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wang with the system/method of Garg, Holmes, and Mohanty to include wherein the field value set is configured to comprise a null field value, and an approval process corresponding to a form in which the field value of the selected base field is null is configured to be set when one or more approval processes are created, when content of the base field in the approval form submitted by the user is null, the approval process corresponding to the form in which the field value of the selected base field is null is used for approval.  One would have been motivated to provide users with the benefits of privilege control  when a role object is created  (Cai: paragraph 0004).
Claim 4 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed  October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008, and Mohanty (US20080147610), filed December 15, 2006, and further in view of Shen (CN103310315), published September 18, 2013.
Regarding claim 4, Garg, Holmes, and Mohanty disclose the method  according to claim 1.
Garg, Holmes, and Mohanty do not explicitly disclose wherein when the selected base field only corresponds to a unique approval process, there is a field value option "all" in the field value set of the selected base field of the approval process and "all" is selected; if the determined base field in the approval form submitted by the user is the same as the selected base field of the approval process, the approval process is used for approving the submitted approval form regardless of the field value of the base field in the approval form submitted by the user, and is used for approving subsequent newly-added field values of the base field.
However, in an analogous art, Shen discloses wherein when the selected base field only corresponds to a unique approval process, there is a field value option "all" in the field value set of the selected base field of the approval process and "all" is selected; if the determined base field in the approval form submitted by the user is the same as the selected base field of the approval process, the approval process is used for approving the submitted approval form regardless of the field value of the base field in the approval form submitted by the user, and is used for approving subsequent newly-added field values of the base field (Shen, paragraph 0024, process automatically approving module; paragraph 0050, when all the conditions field are in line with the condition, then the process to the workflow engine interface submitted; paragraph 0052, automatic approval module; paragraph 0061, workflow; paragraph 0009, flow automatic approving module).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shen with the system/method of Garg, Holmes, and Mohanty to include wherein when the selected base field only corresponds to a unique approval process, there is a field value option "all" in the field value set of the selected base field of the approval process and "all" is selected; if the determined base field in the approval form submitted by the user is the same as the selected base field of the approval process, the approval process is used for approving the submitted approval form regardless of the field value of the base field in the approval form submitted by the user, and is used for approving subsequent newly-added field values of the base field.  One would have been motivated to provide users with the benefits of automatically approving workflows that meet a condition of the workflow (Shen: paragraph 0002).

Claim 5  is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed  October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008, and Mohanty (US20080147610), filed December 15, 2006, and further in view of Flight (US6662199), filed November 22, 2000.
Regarding claim 5, Garg, Holmes, and Mohanty disclose the method according to claim 1.
Garg, Holmes, and Mohanty do not explicitly disclose wherein the role-nature field in the form and the department-nature field in the form are both single mandatory fields.
However, in an analogous art, Flight discloses wherein the role-nature field in the form and the department-nature field in the form are both single mandatory fields (Flight, col. 6, line 61, through col. 7, line 20, user submits form; radio button fields presented to user, radio button fields are assigned a group name and a value; col. 6, lines 21-33, workflow).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Flight with the system/method of Garg, Holmes, and Mohanty to include wherein the role-nature field in the form and the department-nature field in the form are both single mandatory fields.  One would have been motivated to provide users with the benefits of individualized input/output graphical user interface (Flight: col. 6, line 61, through col. 7, line 20).

Claim 7 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed  October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008, and Mohanty (US20080147610), filed December 15, 2006, and further in view of Plattner (US20140157370), filed May 22, 2013.
Regarding claim 7, Garg, Holmes, and Mohanty disclose the method according to claim 1.
Garg, Holmes, and Mohanty disclose a role is assigned to a unique user and a role may have several entitlements, but do not explicitly disclose wherein the role belongs to a department, the role is unique under the department, the role is authorized according to work content of the role, and the user is configured to  obtain one or more -a permissions of its related one role or more roles.
However, in an analogous art, Plattner discloses wherein the role belongs to a department, the role is unique under the department, the role is authorized according to work content of the role, and the user is configured to  obtain one or more -a permissions of its related one role or more roles (Plattner, paragraph 0340, unique users, paragraph 0342, unique roles: paragraph 0346, identities to distinguish Access Control Clients of a user such as departments of a single company; paragraph 0270, rule consists of permissions and assigned to user groups; RBAC).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Plattner with the system/method of Garg, Holmes, and Mohanty to include wherein the role belongs to a department, the role is unique under the department, the role is authorized according to work content of the role, and the user is configured to  obtain one or more -a permissions of its related one role or more roles.  One would have been motivated to provide users with the benefits of transparent control of access (Plattner: title).

Claim 8 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed  October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008, and Mohanty (US20080147610), filed December 15, 2006, and Plattner (US20140157370), filed May 22, 2013, and further in view of Beedubail (US20080022370), filed July 21, 2006.
Regarding claim 8, Garg, Holmes, Mohanty, and Plattner disclose the method according to claim 7.
Garg, Holmes, Mohanty, and Plattner disclose a role is assigned to a unique user and a role may have several entitlements, but do not explicitly disclose wherein during cross-department transfer of a user, the user's relation to the role in the original department is canceled, and the user is then related to a new role in a new department.
However, in an analogous art, Beedubail discloses wherein during cross-department transfer of a user, the user's relation to the role in the original department is canceled, and the user is then related to a new role in a new department (Beedubail, paragraph 0004, in RBAC privileges provided to users are reconfigured as individuals change roles by deleting old assignment and adding an assignment to the new role).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Beedubail with the system/method of Garg, Holmes, Mohanty, and Plattner to include wherein during cross-department transfer of a user, the user's relation to the role in the original department is canceled, and the user is then related to a new role in a new department.  One would have been motivated to provide users with the benefits of an efficient and scalable scheme for role-based access control (Beedubail: abstract).

Claim 10 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Garg (US20040083367), filed  October 25, 2002, in view of Holmes (US20100011001), filed July 14, 2008, and Mohanty (US20080147610), filed December 15, 2006, and further in view of Bai (CN103455888), published December 18, 2013.
Regarding claim 10, Garg, Holmes, and Mohanty disclose the method according to claim 1.
Garg, Holmes, and Mohanty do not explicitly disclose wherein the approval process comprises: initiating an approval process at one start node; selecting an approval role and authorizing the approval role at at least one approval node; and ending the approval process at one end node.
However, in an analogous art, Bai discloses wherein the approval process comprises: initiating an approval process at one start node; selecting an approval role and authorizing the approval role at at least one approval node; and ending the approval process at one end node (Bai CN103455888, paragraph 0051, start node S101, approval node S103, end node S105).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bai with the system/method of Garg, Holmes, and Mohanty to include wherein the approval process comprises: initiating an approval process at one start node; selecting an approval role and authorizing the approval role at at least one approval node; and ending the approval process at one end node.  One would have been motivated to provide users with the benefits of configuring flow authority to improve the flexibility of the process authority configuration (Bai: paragraph 0001, 0041).







Examiner’s Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flam (US7516161) discloses wherein in a case that a corresponding approval process can be found based on the base field in the approval form, finding all approval processes corresponding to the base field (Flam, col. 40, lines 10-25, basis, field; col. 56, lines 11-24, all approvals are received in a parallel approval process).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439                                                                                                                                                                                                        

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439